Exhibit 10.14

EMPLOYMENT AGREEMENT

This EMPLOYMENT AGREEMENT (the “Agreement”) amends and restates the Employment
Agreement made as of September 17, 2007, by and between First Foundation Inc., a
California corporation, First Foundation Advisors (“FFA”), a California
corporation, First Foundation Bank (“FFB”), a federal savings bank (collectively
the “Employer”), and John M. Michel (the “Executive”). The effective date of
this amended and restated Agreement is December 31, 2009 (the “Effective Date”).

WHEREAS, FFB is a federal savings bank chartered by the Office of Thrift
Supervision (the “OTS”),and conducts a banking business, FFA is engaged in the
business of providing investment management, wealth management and advisory
services primarily to high net worth individuals, and both FFB and FFA are
wholly-owned subsidiaries of First Foundation Inc. (“Parent”), which, through
its subsidiaries (collectively “Affiliates”), provides commercial banking,
investment management, wealth management, advisory services, trust services and
other financial services to the public.

WHEREAS, Employer desires to employ Executive, and Executive desires to be
employed by Employer, in accordance with the terms and subject to the conditions
hereof.

NOW, THEREFORE, in consideration of the mutual covenants contained in this
Agreement, the Employer and the Executive agree as follows:

1.       Employment. Employer agrees to employ Executive and Executive agrees to
be employed by Employer, on a full time basis, on the terms and conditions set
forth in this Agreement.

2.       Capacity. The Executive shall serve the Employer as its Executive Vice
President and Chief Financial Officer. The Executive shall be principally
responsible for budgeting, asset liability management, regulatory and financial
reporting, strategic planning and project management, subject to the directions
of the Employer’s Board of Directors (the “Board”) or Chief Executive Officer
(the “CEO”). Executive shall also serve Employer in such other or additional
offices and capacities as the Executive may be requested to serve by the Board
or the CEO and shall perform such services and duties in connection with the
business, affairs and operations of, Employer as may be assigned or delegated
from time to time to Executive, when rendering services in such other or
additional capacities, by or under the authority of the Board or the CEO.

3.       Extent of Service. During Executive’s employment under this Agreement,
Executive shall devote Executive’s full business time, best efforts and business
judgment, skill and knowledge to the advancement of Employer’s business and
interests and to the discharge of Executive’s duties and responsibilities under
this Agreement. Executive shall not engage in any other business activity,
except as may be approved in writing and in advance by the Board; provided,
however, that nothing in this agreement shall be construed as preventing
Executive from:

(a)       investing Executive’s assets in any company or other entity in a
manner not prohibited by Section 8(d) hereof and in such form or manner as shall
not require any material activities on Executive’s part in connection with the
operations or affairs of the companies or other entities in which such
investments are made; or

(b)       engaging in religious, charitable or other community or non-profit
activities that do not impair Executive’s ability to fulfill his/her duties and
responsibilities under this Agreement.

4.       Term. Unless sooner terminated pursuant to Section 6 hereof, the
original term of Executive’s employment with Employer pursuant to this Agreement
was to be a period of three (3) consecutive years (the “Term”), commencing on
September 17, 2007 (the “Employment Commencement Date”) and ending on
September 17, 2010. The expiration date of the Term of the Agreement is hereby
extended to December 31, 2012.

 



--------------------------------------------------------------------------------

5.       Compensation and Benefits. The regular compensation and benefits
payable to Executive under this Agreement shall be as follows:

(a)       Salary. For all services rendered by Executive under this Agreement,
Employer shall pay Executive a salary at the annual rate of One Hundred Ninety
Thousand dollars ($190,000), as the same may be increased in the sole discretion
of the Board or its Compensation Committee (the “Compensation Committee”), at
any time or from time to time hereafter (the “Base Annual Salary”). Executive’s
Base Annual Salary shall be payable in periodic installments in accordance with
Employer’s usual payroll practices for its senior executives.

(b)       Bonus Compensation. Executive shall be entitled to participate in the
annual incentive bonus programs for Employer’s senior executives; provided,
however, that nothing contained in this Section 5(b) or elsewhere in this
Agreement shall be construed to create any obligation on the part of Employer to
maintain the effectiveness of any annual incentive bonus program. The
performance measures and goals that will be used to determine Executive’s
entitlement to an annual incentive bonus under any such bonus program that is
established by Employer shall be determined by the Board or the Compensation
Committee.

(c)       Regular Employee Benefits. Executive shall be entitled to participate
in any qualified or any other retirement plans, stock option and equity
incentive plans, stock purchase plans, medical insurance plans, life insurance
plans, disability insurance or income plans, vacation plans, expense
reimbursement plans and other benefit plans which Employer may from time to time
have in effect for all or most of its senior executives; provided, however, that
nothing contained in this Section 5(c) or elsewhere in this Agreement shall be
construed to create any obligation on the part of Employer to establish any such
plan or to maintain the effectiveness of any such plan which may be in effect
from time to time during the Term. The extent and the terms and conditions of
Executive’s participation in any such plan shall be subject to the terms and
conditions in the applicable plan documents, generally applicable policies of
the Employer, applicable law and the discretion of the Board, the Compensation
Committee or any administrative or other committee provided for in or
contemplated by any such plan.

(d)       Reimbursement of Business Expenses. Employer shall reimburse Executive
for all reasonable expenses incurred by him/her in performing services pursuant
to this Agreement, in accordance with Employer’s expense reimbursement policies
and procedures for its senior executives, as in effect from time to time.

(e)       Taxation of Compensation Payments and Benefits. Employer shall be
entitled and shall undertake to make deductions, withholdings and tax reports
with respect to compensation payments and benefits to Executive under this
Agreement to the extent that Employer reasonably and in good faith believes that
it is required to make such deductions, withholdings and tax reports. Payments
under this Agreement shall be in amounts net of any such deductions or
withholdings. Nothing in this Agreement shall be construed to require Employer
to make any payments to compensate Executive for any adverse tax consequences
associated with or arising out of any payments or benefits or for any deduction
or withholding from any payments or benefits.

(f)       Exclusivity of Salary and Benefits. Except as otherwise set forth in
Exhibit A hereto, Executive shall not be entitled to any payments or benefits
other than those expressly provided for in this Agreement.

 

2



--------------------------------------------------------------------------------

6.       Termination of Employment. Notwithstanding the provisions of Section 4,
Executive’s employment under this Agreement shall terminate prior to the end of
the Term under the following circumstances and in accordance with the terms and
provisions set forth below in this Section 6.

(a)       Termination by Employer for Cause. Executive’s employment under this
Agreement may be terminated for Cause, without further liability on the part of
Employer, effective immediately upon a vote of the Board and written notice to
the Executive. Each of the following shall constitute “Cause” that shall entitle
Employer to terminate Executive’s employment for Cause:

(i)           any act of gross negligence, willful misconduct or insubordination
by Executive with respect to Employer or any of its Affiliates, or any act of
fraud, whether or not involving Employer or any Affiliate of Employer; or

(ii)          a violation by Executive of any laws or government regulations
applicable to Employer which could reasonably be expected to subject Employer or
any of its Affiliates (including any of their respective officer or directors)
to disciplinary or enforcement action by any governmental agency, including the
assessment of civil money damages on Employer, or which could reasonably be
expected to adversely affect Employer’s or any of its Affiliates reputation or
goodwill with clients, customers, regulatory agencies or suppliers doing
business with the Employer or any of its Affiliates; or

(iii)        the issuance of an order under Section 8(e)(4) or (g)(1) of the
Federal Deposit Insurance Act (the “FDIA”) requiring Executive to be removed or
permanently prohibited from participating in the conduct of the Employer’s
business; or

(iv)         the commission by Executive of an act which would constitute (A) a
felony or (B) any misdemeanor involving moral turpitude, deceit, dishonesty or
fraud; or

(v)          any failure of Executive to perform, to the reasonable satisfaction
of the Board, a substantial portion of Executive’s duties and responsibilities
assigned or delegated to him/her under this Agreement, which failure continues,
in the judgment of the Board, for more than thirty (30) days following the
giving of written notice to Executive of such failure; or

(vi)         a breach by Executive of any of Executive’s material obligations
under this Agreement, which breach remains uncured within fifteen (15) days
following Executive’s receipt of written notice of the existence of such breach
and, for such purposes, the term “material obligations” shall include each of
Executive’s covenants and obligations contained in Section 8 hereof; or

(vii)        a violation by Executive of any conflict of interest policy,
ethical conduct policy or employment policy adopted by Employer or Parent or a
breach by Executive of any of his/her fiduciary duties to Employer or Parent; or

(viii)       the issuance of an order or directive by any government agency
having jurisdiction over Employer or any of its Affiliates or over Executive
which requires Executive to disassociate himself/herself from Employer or any of
its Affiliates, suspends Executive’s employment or requires Employer to
terminate Executive’s employment; or

(b)       Termination by Employer Without Cause. Executive’s employment under
this Agreement may be terminated by Employer without Cause upon written notice
to Executive, whereupon Executive shall become entitled to the severance
compensation and benefits set forth in Section 7(b) of this Agreement.
Notwithstanding anything to the contrary that may be contained in this
Agreement, it is acknowledged and agreed that a termination pursuant to any of
Sections 6(d) (entitled “Termination due to Death”), 6(e) (entitled
“Disability”) or 6(f) (entitled “Expiration of Term”) below, shall not be deemed
to be or constitute a termination without Cause for purposes of this Agreement.”

 

3



--------------------------------------------------------------------------------

(c)       Termination by Executive for Good Reason. Subject to the terms and
conditions set forth hereinafter in this Section 6(c), Executive shall be
entitled to terminate this Agreement and his/her employment with Employer
hereunder for “Good Reason” and to receive the severance compensation set forth
in Section 7(b) below, if Employer takes any of the actions set forth in clauses
(i) through (iv) below (each a “Good Reason Action”):

(i)         Reduction or Adverse Change of Authority and Responsibilities.
Employer materially reduces Executive’s authority, duties or responsibilities
with Employer, unless such reduction is made as a consequence of (i) any acts or
omissions of Executive which would entitle Employer to terminate Executive’s
employment for Cause (as defined in Section 6(a) of this Agreement), or
(ii) Executive’s Disability (determined as provided in Section 6(e) of this
Agreement);

(ii)        Material Reduction in Salary. Employer materially reduces
Executive’s base salary or base compensation below the amount thereof as
prescribed by Executive’s Employment Agreement, unless such reduction is made
(A) as part of an across-the-board cost-cutting measure that is applied equally
or proportionately to all senior executives of Employer, rather than
discriminatorily against Executive, or (B) as a result of any acts or omissions
of Executive which would entitle Employer to terminate Executive’s employment
for Cause (as defined in Section 6(a) of this Agreement), or (C) by and at the
election of the Employer as a result of Executive’s Disability (determined as
provided in Section 6(e) of this Agreement);

(iii)       Relocation. Employer relocates Executive’s principal place of
employment to an office (other than Employer’s headquarters offices) located
more than thirty (30) miles from Executive’s then principal place of employment
(other than for temporary assignments or required travel in connection with the
performance by Executive of his/her duties for Employer); or

(iv)        Breach of Material Employment Obligations. Employer commits a breach
of any of its material obligations to Executive under this Agreement which
breach continues uncured for a period of thirty (30) days following written
notice thereof from Executive.

Notwithstanding anything to the contrary that may be contained in this
Section 6(c) or elsewhere in this Agreement: (x) the following conditions must
be satisfied in order for Executive to terminate this Agreement and his/her
employment for Good Reason: (1) Executive shall have given Employer a written
notice of termination for Good Reason (a “Good Reason Termination Notice”) prior
to the expiration of a period of fifteen (15) consecutive calendar days
commencing on the date that Executive is first notified in writing that Employer
has taken any such Good Reason Action, (2) Employer shall have failed to rescind
or cure such Good Reason Action within thirty (30) consecutive calendar days
following its receipt of such Good Reason Termination Notice, and (3) the Good
Reason Termination Notice must expressly state that Executive is terminating
his/her employment for Good Reason pursuant to this Section 6(c) and must
describe in reasonable detail the Good Reason Action that entitles Executive to
terminate this Agreement and his/her employment for Good Reason; and
(y) Executive shall not be entitled to terminate his/her employment for Good
Reason, if Executive shall have consented to the taking of such Good Reason
Action by Employer or if Employer was required to take any of the
above-described actions in order to comply with any applicable laws or
government regulations or any order, ruling, instruction or determination of any
court or other tribunal or any government agency having jurisdiction over
Employer or any of its Affiliates.”

(d)       Termination due to Death. Executive’s employment with Employer shall
terminate upon his/her death.

 

4



--------------------------------------------------------------------------------

(e)       Disability. If Executive shall become disabled so as to be unable to
perform the essential functions of Executive’s then existing position or
positions with Employer or with any of Employer’s Affiliates under this
Agreement, then, upon the expiration of the lesser of (i) six (6) months
thereafter or (ii) the then remainder of the Term of this Agreement (the
“Interim Disability Period”), Executive’s employment may be terminated by
Employer without liability to Executive, subject to the following terms and
provisions. The Board may remove Executive from any responsibilities and/or
reassign Executive to another position with Employer for and the during the
Interim Disability Period, provided, however, that Executive shall continue to
receive his/her full Base Annual Salary (less any disability pay or sick pay
benefits to which the Executive may be entitled under the Employer’s policies or
benefit programs), together with benefits Executive receives pursuant to
Section 5 hereof (except to the extent that Executive may be ineligible for one
or more such benefits under applicable plan terms), for and during the Interim
Disability Period. If any question shall arise as to whether Executive is
disabled so as to be unable to perform the essential functions of Executive’s
then existing position or positions, with or without reasonable accommodation,
Executive may, and at the request of Employer shall, submit to Employer a
physician’s certification (in reasonable detail) as to whether Executive is so
disabled and how long such disability is expected to continue. Such
certification shall be obtained only from a physician who is selected by
Employer and to whom Executive or Executive’s guardian (as the case may be) has
no reasonable objection and the certification so obtained shall for purposes of
this Agreement be conclusive of such question or any issue as to the matters
addressed in such certification. Executive shall cooperate with any reasonable
request of that physician in connection with such certification, including a
request that Executive undergo any physical or mental examination or tests, as
deemed appropriate by such physician. If Executive shall fail to submit to such
an examination or any such tests, as such physician deems in his/her discretion
to be appropriate for purposes of enabling physician to make such certification,
then, Employer’s determinations with respect to the questions of whether
Executive is disabled and how long such disability is expected to continue shall
be binding on Executive. Nothing in this Section 6(d) shall be construed to
waive the Executive’s rights, if any, under existing law including, without
limitation, the Family and Medical Leave Act of 1993, 29 U.S.C. §2601 et seq.
and the Americans with Disabilities Act, 42 U.S.C. §12101 et seq.

(f)       Terminations due to Certain Regulatory Actions Affecting Employer.
Notwithstanding anything to the contrary that may be contained elsewhere in this
agreement, this Agreement, and Executive’s employment hereunder shall terminate,
on the occurrence of any of the following events:

(i)       A conservator, receiver, or other legal custodian is appointed for the
Employer pursuant to any adjudication or other official determination by any
court of competent jurisdiction, the OTS, or any governmental authority having
jurisdiction over Employer; or

(ii)       the Director of the OTS, or his or her designee, requires this
Agreement to be terminated due to (A) the entry, by the Federal Deposit
Insurance Corporation (the “FDIC”) into an agreement to provide assistance to or
n behalf of the Employer under the authority contained in 13(c) of the FDIA; or
(B) the approval of a supervisory merger to resolve problems related to
operations of the Employer or (C) a determination by Director of the OTS that
the Employer is in an unsafe or unsound condition.

(g)       Expiration of Term. Executive’s employment under this Agreement shall
terminate automatically on and as of the expiration date of the Term (whether
that is at the end of the Original Term or any Renewal Period), unless the
parties shall have executed a written agreement of renewal as contemplated in
Section 4 hereof.

 

5



--------------------------------------------------------------------------------

(h)       Survival. Upon expiration or any termination of Executive’s employment
with Employer pursuant to any of the provisions of this Section 6, this
Agreement also shall terminate; provided, however, that the following shall
survive and remain in full force and effect after the expiration or any
termination of this Agreement: (i) the respective representations and warranties
of each party contained in this Agreement, which shall continue in effect
throughout the Term, and (ii) the respective rights, obligations and covenants
and agreements of the parties contained in Sections 7 (entitled “Compensation
Upon Termination”), Section 8 (entitled “Protective Covenants”), Section 9
(entitled “Arbitration of Disputes”) and Section 10 (entitled “Miscellaneous”)
hereof.

(i)       Suspension of Employment. If Executive is suspended and/or temporarily
prohibited from participating in the conduct of the Employer’s business by a
notice served under Section 8(e)(3) or (g)(1) of the FDIA (a “Suspension
Notice”), the Employer’s obligations under the Agreement shall be suspended as
of the date on which service of such Suspension Notice is made, unless such
suspension is stayed by appropriate proceedings. If the charges in the
Suspension Notice are dismissed, Employer may, in its discretion (i) pay the
Executive all or part of the compensation withheld while Employer’s obligations
hereunder were suspended, and (ii) reinstate (in whole or in part) any of the
obligations of Employer that were suspended.

7.       Compensation Upon Termination.

(a)       Termination Generally. If Executive’s employment with Employer expires
or is terminated (whether by Employer or Executive) for any reason during the
Term, Employer shall pay or provide to Executive (or to his/her authorized
representative or estate): (i) any unpaid Base Annual Salary earned through the
date of such termination; (ii) any unpaid incentive compensation that is deemed
earned and has become payable under the terms of any incentive compensation
program in which Executive was participating at the time of or had participated
prior to such expiration or termination of employment; (iii) unpaid expense
reimbursements; (iv) accrued but unused vacation, and (v) any vested benefits
Executive may have earned under any employee benefit plan of Employer or Parent
prior to the expiration or termination of Executive’s employment; provided,
however, that notwithstanding the foregoing provisions of this Section 7(a), if
Executive’s employment is terminated for Cause pursuant to Section 6(a) above or
pursuant to Section 6(f), due to certain Regulatory Actions, then, unless
otherwise required by applicable law, Executive shall not be entitled to receive
any unpaid incentive compensation that might otherwise have been due to
Executive.

(b)       Termination by the Employer Without Cause or by Executive for Good
Reason. In the event of a termination of Executive’s employment by Employer
without Cause pursuant to Section 6(b) above, or by Executive for Good Reason
pursuant to Section 6(c) above, then subject to Executive’s execution and
delivery of an agreement, that is satisfactory in a form and substance to
Employer, releasing any and all legal claims (known or unknown) Executive may
have against Employer or any or its Affiliates, Employer shall provide to
Executive the following termination benefits (“Termination Benefits”):

(i)       A severance payment (the “Severance Payment”) in an amount equal to
(x) twelve (12) months of Executive’s Base Annual Salary or (y) the aggregate
Base Annual Salary that would have been paid to Executive for the remainder of
the Term of the Agreement if such remaining Term is shorter than the
aforementioned 12 month period, as the case may be (the “Termination Benefits
Period”); and

(ii)       continuation during the Termination Benefits Period of group health
plan benefits to the extent authorized by and consistent with 29 U.S.C. § 1161
et seq. (commonly known as “COBRA”), subject to payment of premiums by Executive
at the active employee’s rate (the Health Insurance Cost Sharing Benefit”).

 

6



--------------------------------------------------------------------------------

Notwithstanding the foregoing provisions of this Section 7(b) or any other
provision of this Agreement to the contrary, (A) the Severance Payment and the
Health Insurance Cost Sharing Benefit that would otherwise be payable to
Executive pursuant to this Section 7(b) shall be reduced by the amount of any
severance compensation or health insurance benefits that are due or are
otherwise paid to Executive under any separate severance compensation or change
in control or similar agreement between Executive, on the one hand, and Employer
or Employer’s Parent, on the other hand, or any severance pay or stay bonus plan
of Employer or Parent (irrespective of when such agreement is entered into or
such plan becomes effective); (B) if Executive commences any employment with
another employer during the Termination Benefits Period and that other employer
offers group health plan or health insurance benefits reasonably comparable to
those available from Employer, then, the Health Insurance Cost Sharing Benefit
provided under paragraph 7(b)(ii) above shall cease to be payable as of the date
of commencement of such employment; and (C) nothing in this Section 7(b) shall
be construed to affect Executive’s right to receive COBRA continuation entirely
at Executive’s own cost to the extent that Executive may continue to be entitled
to COBRA continuation after the Executive’s Health Insurance Cost Sharing
Benefit under this Section 7(b)(ii) ceases. Executive shall be obligated to give
prompt notice of the date of commencement of any employment during the
Termination Benefits Period and shall respond promptly to any reasonable
inquiries concerning any employment in which Executive may be engaged during the
Termination Benefits Period. The Termination Benefits shall be paid by Employer
in installments in accordance with the customary payroll practices of Employer
(net of required deductions and withholdings).

(c)       Termination Upon Death. In the event of a termination of Executive’s
employment due to death, Employer shall pay to Executive’s estate an amount
equal to one hundred percent (100%) of Executive’s Base Annual Salary at the
rate in effect immediately prior to such termination (the “Death Benefit”), less
the amount of any life insurance benefits which Executive’s estate or any of
Executive’s beneficiaries receive under any Employer-provided life insurance
plan or program in which Executive was participating at the time of his/her
death. Any Death Benefit payable pursuant to this Section 7(c) shall be paid in
a lump sum payment (net of any tax and any other required withholdings) to the
beneficiary designated in writing by Executive, or if no beneficiary was
designated, to his/her estate, as soon as is practicable following Executive’s
death.

(d)       Exclusivity of Termination Benefits. Except as may otherwise be set
forth in Exhibit A hereto, Executive shall not be entitled to any payments or
benefits due to the expiration or termination of Executive’s employment with
Employer other than those benefits that are expressly provided for in this
Section 7. Without limiting the generality of the foregoing, the Termination
Benefits set forth in Section 7(b), together with any severance benefits that
Executive may be entitled to receive under any separate severance compensation
or change of control or stay-pay agreement to which executive may be a party or
any separate severance or stay pay plan in which Executive may be a participant,
shall constitute the exclusive rights and remedies against Employer and its
Affiliates to which Executive shall be entitled by reason of termination or
Executive’s employment by Employer without Cause or by Executive for Good Reason
or for any damages arising therefrom.

8.       Protective Covenants.

(a)       Certain Definitions.

(i)       Confidential Information. As used in this Agreement, “Confidential
Information” means information belonging to Employer or any of its Affiliates
which is of value to Employer or any such Affiliates in the course of conducting
any of their respective businesses and the disclosure of which could result in a
competitive or other disadvantage to Employer or any such Affiliates.
Confidential Information includes, without limitation, financial information,
including financial statements and projections, business and expansion or growth
plans, reports, and forecasts; inventions, improvements and other intellectual
property; trade secrets; know-how; designs, processes or formulae; software;
market or sales information or plans; customer lists and

 

7



--------------------------------------------------------------------------------

information regarding, or supplied to Employer or any of its Affiliates by, any
of their respective existing or prospective customers; supplier lists and
information about, or provided to Employer or any of its Affiliates by, any of
their respective suppliers, vendors or consultants; information regarding the
capabilities, duties or compensation of employees of Employer or of any its
Affiliates; and information regarding the business prospects and opportunities
of Employer or any of its Affiliates (such as possible acquisitions or
dispositions of businesses or facilities). Confidential Information also
includes information developed by Executive in the course of Executive’s
employment by Employer, as well as other information to which the Executive may
have access in connection with Executive’s employment, and the confidential
information of others with which Employer has a business relationship.
Notwithstanding the foregoing, Confidential Information does not include
information in the public domain, unless such information entered the public
domain as a result of a breach of any of Executive’s covenants under
Section 8(b). Executive acknowledges and agrees that Employer has a legitimate
business interest in protecting the Confidential Information.

(ii)       Competing Business. For purposes of this Agreement, the term
“Competing Business” shall mean a business conducted anywhere within [the
counties of Orange, San Diego, Los Angeles, San Bernardino and Riverside, in the
state of California] which is located within forty (40) miles of any office or
facility used by Employer or any of its Affiliates which is competitive with any
business which Employer or any of its Affiliates conducts or proposes to conduct
at any time during Executive’s employment with Employer or any of its
Affiliates, including, without limitation, the commercial banking business and
the investment advisory services business.

(b)       Confidentiality.

(i)       Executive understands and agrees that Executive’s employment creates a
relationship of confidence and trust between Executive and Employer, including
with respect to all Confidential Information, whether such Confidential
Information exists on the Employment Commencement Date or is created, developed
or acquired or comes into being at any time during the term of this Agreement.
Executive covenants and agrees that, at all times (both during Executive’s
employment with Employer and after its expiration or termination for any
reason), Executive will keep all Confidential Information in strict confidence
and trust and will not disclose any of the Confidential Information to any
Person, and Executive covenants and agrees that he will not use any of the
Confidential Information for Executive’s benefit or the benefit of any Person
other than Employer and Parent and their Affiliates.

(ii)       In the event that Executive is requested or required (including by
means of deposition, interrogatories, requests for information or documents in
legal proceedings, subpoena, civil investigative demand or other similar process
or by a tribunal, court or regulatory agency, (including, but not limited to,
the Office Thrift Supervision (“OTS”) and the Federal Deposit Insurance
Corporation (the “FDIC”)) having applicable jurisdiction, to disclose any of the
Confidential Information, Executive shall, unless prohibited by law or
regulation, provide Employer with prompt written notice of any such request or
requirement so that Employer may seek a protective order or other appropriate
remedy and/or waive compliance with the provisions of this Section 8(b) with
respect to such requested or required Confidential Information. If, in the
absence of a protective order or other remedy acceptable to Employer or the
receipt of a waiver from Employer, Executive is nonetheless legally required to
disclose such Confidential Information to any tribunal, court or government
agency to avoid being held liable for contempt or suffering other censure or
penalty, Executive may, without thereby violating this Section 8(b) or incurring
any liability to Employer hereunder, disclose

 

8



--------------------------------------------------------------------------------

only that portion of the Confidential Information that Executive is legally
required to disclose. In any case, Executive shall cooperate with Employer in
any efforts it may undertake to preserve the confidentiality of such
Confidential Information, including, without limitation, by cooperating with
Employer’s efforts to obtain an appropriate protective order or other reliable
assurance that confidential treatment will be accorded the Confidential
Information.”

(c)       Documents, Records, etc. All documents, records, data, apparatus,
equipment and other physical property, including cell phones and computers, and
whether or not pertaining to Confidential Information, which are furnished to
Executive by Employer or which are produced by Executive in connection with
Executive’s employment, will be and remain the sole property of Employer.
Executive will return to Employer all such materials and property as and when
requested by Employer or if no request therefor has theretofore been made, then,
immediately upon the expiration or termination of Executive’s employment with
Employer for any reason whatsoever. Executive covenants and agrees that he/she
will not retain any such materials or property or any copies thereof after any
such expiration or termination of his/her employment with Employer.

(d)       Noncompetition Covenant. During the Term of this Agreement, Executive
will not, directly or indirectly, whether as owner, partner, shareholder,
consultant, agent, employee, co-venturer, lender or creditor or otherwise,
engage, participate, assist, support or invest in any Competing Business.

(e)       Non-Solicitation Covenant. Executive covenants and agrees that, during
the Term and for a period equal to eighteen (18) months thereafter, he shall
not, either on behalf of himself or any other Person, directly or indirectly,
solicit or attempt to employ or hire or recruit or hire any Person who is, or
during the prior twelve (12) months had been, an employee of Employer, its
Parent or any of their Affiliates or induce or influence any such employee to
leave the employ of Employer, Parent or any of their respective Affiliates.

(f)       Non-Interference Covenant. Executive acknowledges that in connection
with and in the course of his/her employment with Employer, Executive will have
access to trade secrets and other Confidential Information of Employer, Parent
and their respective Affiliates, which Confidential Information may include,
without limitation, the identities of and information about the banking and
other financial service needs and the investment goals and plans of clients and
customers of Employer, Parent or any of their respective its Affiliates. As a
result of his/her employment with Employer, Executive also will be given, by
Employer, Parent or their Affiliates, the opportunity, resources and
Confidential Information which Executive will need to establish business
relationships with existing and prospective clients and customers of Employer,
Parent, or their Affiliates, all for the exclusive benefit of Employer and
Parent or their respective Affiliates. Accordingly, Executive covenants and
agrees that during the Term of his/her employment with Employer and for a period
of eighteen (18) months following the termination, for any reason whatsoever, of
his/her employment with Employer (including any voluntary termination or any
termination for Good Reason by Executive or any termination by Employer with or
without Cause), Executive shall not use any information that constitutes a trade
secret or Confidential Information of Employer, Parent or any of their
Affiliates to directly or indirectly, personally or through others, (i) solicit
for or on behalf of any Person competing against Employer or its Affiliates, any
existing or prospective client or customer of Employer, Parent or any of their
Affiliates, or (ii) encourage or induce any client, customer, supplier or vendor
of or service provider to Employer, Parent or any of their Affiliates to
terminate or modify (in a manner adverse to any of them) the business
relationship that any such client, customer, supplier, vendor or service
provider has with any of them.

(g)       Exception for Ownership of Shares in Public Companies. Notwithstanding
the foregoing covenants, Executive may own up to five percent (5%) of the
outstanding capital stock of a publicly traded corporation which constitutes or
is affiliated with a Competing Business, provided that

 

9



--------------------------------------------------------------------------------

Executive is a passive investor in that corporation and does not provide any
assistance or support of any kind, financial or other (other than his/her
ownership of such capital stock) to or serve in any capacity with, such
corporation or any of its Affiliates.

(h)       Certain Acknowledgements. Executive (i) understands, acknowledges and
agrees that each of the covenants and restrictions set forth, respectively, in
Subsections 8(b) through 8(f) above are intended to protect the interests of
Employer, its Parent and their respective Affiliates in their trade secrets and
other Confidential Information and established client, customer, supplier,
vendor, employee and consultant relationships and the goodwill established by
Employer, Parent or such Affiliates with or among their respective clients,
customers, suppliers, vendors, employees and consultants, (ii) acknowledges and
agrees that this Section 8 imposes no greater restraint or restriction on
Executive than is reasonably necessary to protect the legitimate business
interests of Employer, Parent and their Affiliates, and such restrictions are
reasonable and appropriate for this purpose and will not adversely affect
Executive’s ability, following a termination of his/her employment with
Employer, to earn a livelihood from his/her chosen profession, and
(iii) acknowledges that the consideration received by him pursuant to this
Agreement is good, valuable and adequate consideration in exchange for his/her
covenants and agreements contained in this Section 8.

(i)       Severability. If any of the definitions contained in Section 8(a) or
any of the covenants or agreements of Executive contained in Subsections 8(b),
8(c), 8(d), 8(e), or 8(f) above or in Subsections 8(j) or 8(k) below
(collectively, the “Protective Covenants”) is held by any court of competent
jurisdiction to be unenforceable or unreasonable as to time, geographic
coverage, or business limitation, Executive and Employer agree that in any such
instance that particular definition or that particular Protective Covenant, as
the case may be (the “Offending Provision”) shall be reformed to the maximum
time, geographic area or business limitation (as the case may be) that will
permit it to be enforced under applicable law. The parties further agree that,
in any such event, all of the remaining definitions and Protective Covenants
shall be severable, shall remain in full force and effect and shall be
enforceable independently of each other and a holding by a court of competent
jurisdiction that any definition or Protective Covenant is unenforceable or
unreasonable to any extent shall not affect or impair the continued validity or
enforceability of the other definitions or Protective Covenants contained in
this Section 8

(j)       Third Party Agreements and Rights. Executive hereby represents and
warrants that he is not bound by the terms of any contract or other agreement
(written or oral) with any previous employer or other Person which restricts in
any way Executive’s use or disclosure of information or Executive’s engagement
in any business. Executive further represents and warrants to Employer that
Executive’s execution and delivery of this Agreement, Executive’s employment
with Employer and the performance of Executive’s duties for Employer pursuant to
this Agreement will not violate any obligations, contractual or other, that
Executive may have to any such previous employer or other Person. In Executive’s
work for Employer, Executive will not disclose or make use of any information in
violation of any contracts or other agreements (written or oral) with or the
rights of any such previous employer or other Person, and Executive will not
bring to the premises of Employer any copies or other tangible embodiments of
non public information belonging to or obtained from any such previous employer
or other Person.

(k)       Litigation and Regulatory Cooperation. During and after the Term of
this Agreement, Executive shall cooperate fully with Employer, Parent and their
Affiliates in the prosecution or defense of any claims or actions or other
proceedings which has been or may be brought on behalf of or against Employer,
Parent or any of their Affiliates which relate to events or occurrences that
transpired while Executive was employed by Employer. Executive’s full
cooperation in connection with such claims or actions shall include, but shall
not be limited to, being available to meet with counsel to

 

10



--------------------------------------------------------------------------------

prepare for discovery or trial and to act as a witness on behalf of Employer,
Parent or any of their Affiliates at mutually convenient times. During and after
the Term of this Agreement, Executive also shall cooperate fully with Employer,
Parent and their Affiliates in connection with any examination, investigation or
review by any federal, state or local regulatory authority which covers any
period, or relates to events or occurrences that transpired, while Executive was
employed by Employer. Executive acknowledges that the performance by him of the
covenants and duties set forth in this Section 8(k) during the term of this
Agreement are part of his/her duties under this Agreement and that he shall not
be entitled to any compensation therefor that is separate from or in addition to
his/her compensation under this Agreement. If Executive performs any of the
duties as required by this Section 8(k) after the Term of this Agreement, as
Executive’s compensation therefor, Employer shall reimburse Executive for any
reasonable out-of-pocket expenses incurred in connection with the performance by
Executive of his/her duties under this Section 8(k).

(l)       Equitable Remedies. Executive acknowledges and agrees that it would be
difficult to measure the damages that Employer will sustain as a result of any
breach by Executive of any of the Protective Covenants or any of the other
agreements of Executive contained in this Section 8 and that monetary damages,
in and of themselves, would not be an adequate remedy for any such breach.
Accordingly, Executive agrees that if he/she breaches, or threatens to breach,
any of the Protective Covenants or any of the other agreements of Executive
contained in this Section 8, Employer shall be entitled, in addition to all
other rights or remedies that it may have under this Agreement or under
applicable law, to bring an equitable proceeding in any court of competent
jurisdiction and, in any such proceeding, to be awarded (i) temporary,
preliminary and permanent injunctive relief to require Executive to halt any
such breach, or to refrain from committing any threatened breach (as the case
may be), of any of such Protective Covenants or other agreements, and (ii) such
other appropriate equitable remedies to require Executive to comply with such
Protective Covenants and other agreements, without having to show or prove any
actual monetary damages to Employer. Employer shall not be required to post a
bond or monetary or other security as a condition to the issuance or
continuation of any such injunctive relief or the granting or continuance of
such other equitable remedies provided for in this Section 8(l).”

9.       Arbitration of Disputes. Except as otherwise provided in Section 8(i)
above and the last sentence of this Section 9 with respect to equitable
proceedings and remedies, any controversy or claim arising out of or relating to
this Agreement, the performance or non-performance (actual or alleged) by either
party of any of such party’s respective obligations hereunder or any actual or
alleged breach thereof, or otherwise arising out of the Executive’s employment
or the termination of that employment (including, without limitation, any claims
of unlawful employment discrimination whether based on age or otherwise) shall,
to the fullest extent permitted by law, be resolved exclusively by binding
arbitration in any forum and form agreed upon by the parties or, in the absence
of such an agreement, under the auspices of the American Arbitration Association
(“AAA”) in Orange County, California in accordance with the Employment Dispute
Resolution Rules of the AAA, including, but not limited to, the rules and
procedures applicable to the selection of arbitrators. In the event that any
Person other than Executive or Employer may be a party with regard to any such
controversy or claim, such controversy or claim shall be submitted to
arbitration subject to such other Person’s agreement thereto. Judgment upon the
award rendered by the arbitrator in any such arbitration proceeding may be
entered in any court having jurisdiction thereof. This Section 9 shall be
specifically enforceable. The reasonable fees and disbursements of the
prevailing party’s legal counsel, accountants and experts incurred in connection
with any such arbitration proceeding shall be paid by the non-prevailing party
in such arbitration proceeding. Notwithstanding anything to the contrary that
may be contained in this Section 9, each party shall be entitled to bring an
action in any court of competent jurisdiction for the purpose of obtaining a
temporary restraining order or a preliminary or permanent injunction or other
equitable remedies in circumstances in which such relief is appropriate.

 

11



--------------------------------------------------------------------------------

10.     Miscellaneous.

(a)       Entire Agreement. This Agreement, together with the Exhibits hereto,
constitutes the entire agreement between the parties relating to the subject
matter hereof and supersedes all prior agreements, whether written or oral,
between the parties with respect to that subject matter.

(b)       Assignment; Successors and Assigns, etc. Neither Employer nor
Executive may make any assignment, in whole or in part, of this Agreement or any
interest herein, by operation of law or otherwise, or delegate any of their
respective duties hereunder, without the prior written consent of the other
party; provided, however, that Employer shall be entitled to assign this
Agreement and delegate its duties under this Agreement, without the consent of
Executive, in the event that Employer shall consummate a reorganization,
consolidate or merge with or into any other Person, or sell or otherwise
transfer all or substantially all of its assets to any other Person. Subject to
the foregoing restrictions on assignment, this Agreement shall inure to the
benefit of and be binding on Employer and Executive, and their respective
successors, executors, administrators, heirs and permitted assigns.

(c)       Enforceability. If any portion or provision of this Agreement
(including, without limitation, any portion or provision of any section of this
Agreement) shall to any extent be declared illegal or unenforceable by a court
of competent jurisdiction, then the remainder of this Agreement, or the
application of such portion or provision in circumstances other than those as to
which it is so declared illegal or unenforceable, shall not be affected thereby,
and each portion and provision of this Agreement shall be valid and enforceable
to the fullest extent permitted by law. Notwithstanding the foregoing, the
provisions of Section 8(f), and not the provisions of this Section 10(c), shall
apply to the covenants and other agreements contained in and the provisions of
Section 8 hereof.

(d)       Waiver. No waiver of any provision hereof shall be effective unless
made in writing and signed by the waiving party. The failure of any party to
require the performance of any term or obligation of this Agreement, or the
waiver by any party of any right or obligation under or breach of this
Agreement, shall not prevent any subsequent enforcement of such term, right or
obligation or be deemed a waiver of any prior or subsequent breach of the same
obligation.

(e)       Notices. Any notices, requests, demands and other communications
provided for by this Agreement (“Notices”) shall be sufficient if in writing and
delivered in person or sent by a nationally recognized overnight courier service
or by registered or certified mail, postage prepaid, return receipt requested,
to Executive at the last address Executive has filed in writing with the
Employer or, in the case of any Notice to be given to Employer, at its main
offices, attention of the Chief Executive Officer, and shall be effective on the
date of delivery in person or by courier or three (3) days after the date such
Notice is mailed by registered or certified mail, postage prepaid and return
receipt requested (whether or not the requested receipt is returned).

(f)       Amendment. This Agreement may be amended or modified only by a written
instrument signed by the Executive and by a duly authorized representative of
the Employer.

(g)       Interpretation and Construction of this Agreement. This Agreement is
the result of arms-length bargaining by the parties, each party was represented
by legal counsel of such party’s choosing in connection with the negotiation and
drafting of this Agreement and no provision of this Agreement shall be construed
against a party, due to an ambiguity therein or otherwise, by reason of the fact
that such provision may have been drafted by counsel for such party. For
purposes of this Agreement: (i) the term “Person” shall mean, in addition to any
natural person, a corporation, limited liability company, general or limited
partnership, joint venture, trust, estate or any other entity; (ii) when used
with reference to Employer, the term “Affiliate” shall mean any Person that
controls, is controlled by or is under common control with Employer and shall
include Parent and its other subsidiaries; (iii) the term “including” shall mean
“including without limitation” or “including but not limited to”; (iv) the term
“or” shall not be deemed to be exclusive; and (v) the terms “hereof,” “herein,”
“hereinafter,” “hereunder,” and “hereto,” and any similar terms shall

 

12



--------------------------------------------------------------------------------

refer to this Agreement as a whole and not to the particular Section, paragraph
or clause in which any such term is used, unless the context in which any such
term is used clearly indicates otherwise.

(h)       Governing Law. This Agreement is being entered into and will be
performed in the State of California and shall be construed under and be
governed in all respects by and enforced under the laws of the State of
California, without giving effect to the conflict of laws principles of such
State.

(i)       Headings. The Section and paragraph headings in this Agreement are
inserted for convenience of reference only and shall not affect, nor shall be
considered in connection with, the construction or application of any of the
provisions of this Agreement.

(j)       Counterparts. This Agreement may be executed in any number of
counterparts, and each such executed counterpart, and any photocopy or facsimile
copy thereof, shall constitute an original of this Agreement; but all such
executed counterparts and photocopies and facsimile copies thereof shall,
together, constitute one and the same instrument.

IN WITNESS WHEREOF, this Agreement has been executed by Employer and by
Executive as of the Effective Date.

EMPLOYER:

 

FIRST FOUNDATION BANK     FIRST FOUNDATION INC. By:    /S/ SCOTT KAVANAUGH    
By:    /S/ SCOTT KAVANAUGH

Name:  

 

  Scott Kavanaugh

   

Name:  

 

  Scott Kavanaugh

Title:

 

  Chief Executive Officer

   

Title:

 

  Chief Executive Officer

 

FIRST FOUNDATION ADVISORS     By:    /S/ JOHN HAKOPIAN      

Name:  

 

  John Hakopian

     

Title:

 

  President

     

EXECUTIVE

 

/S/ JOHN MICHEL       Name:     John M. Michel      

 

13



--------------------------------------------------------------------------------

FIRST AMENDMENT TO EMPLOYMENT AGREEMENT

This FIRST AMENDMENT TO EMPLOYMENT AGREEMENT (the “First Amendment” or this
“Amendment”) is made as of December 28, 2012 (the “Effective Date”), by and
between First Foundation Inc., a California corporation, First Foundation
Advisors (“FFA”), a California corporation, First Foundation Bank, a California
state chartered banking corporation (collectively the “Employer”), and John M.
Michel (“Executive”), with reference to the following:

RECITALS

WHEREAS, Employer and Executive are parties to that certain Employment Agreement
dated as of December 31, 2009 (the “Employment Agreement”); which amended and
restated a certain employment agreement made as of September 17, 2007; and

WHEREAS, FFB is a bank chartered by the Department of Financial Institutions of
the State of California (the “DFI”) and conducts a banking business, FFA is
engaged in the business of providing investment management, wealth management
and advisory services primarily to high net worth individuals, and both FFB and
FFA are wholly-owned subsidiaries of First Foundation Inc. (“Parent”), which,
through its subsidiaries (collectively “Affiliates”), provides commercial
banking, investment management, wealth management, advisory services, trust
services and other financial services to the public.

WHEREAS, Employer and Executive desire to amend the Employment Agreement in the
manner and to the extent set forth hereinafter.

AGREEMENT

NOW, THEREFORE, for good and valuable consideration, the adequacy and receipt of
which is hereby acknowledged, and with the intent to be legally bound hereby,
Employer and Executive agree as follows:

1.          Amendment to Section 4. The second sentence of Section 4 of the
Employment Agreement, entitled “Term” is hereby amended to read in its entirety
as follows:

“The expiration date of the Term of the Agreement is hereby extended to
December 31, 2014.”

2.          Amendment to Section 5(a). The first sentence of Section 5(a) of the
Employment Agreement, entitled “Salary” is hereby amended to read in its
entirety as follows:

“For all services rendered by Executive under this Agreement, Employer shall pay
Executive a salary at the annual rate of Two Hundred Eighty Two Thousand
($282,000), as the same may be increased in the sole discretion of the Board or
its Compensation Committee (the “Compensation Committee”), at any time or from
time to time hereafter (the “Base Annual Salary”).”

3.           Amendment to Section 6(f)(i). The term “OTS” in Section 6(f)(i) of
the Employment Agreement, is hereby amended to read “DFI”:

 

14



--------------------------------------------------------------------------------

4.           Amendment to Section 6(f)(ii). Section 6(f)(ii) of the Employment
Agreement, is hereby amended to read in its entirety as follows:

“(ii) the Director of the DFI, or his or her designee, requires this Agreement
to be terminated due to (A) the entry, by the Federal Deposit Insurance
Corporation (the “FDIC”) into an agreement to provide assistance to or on behalf
of FFB under the authority contained in 13(c) of the FDIA; or (B) the approval
of a supervisory merger to resolve problems related to operations of FFB; or
(C) a determination by Director of the DFI that FFB is in an unsafe or unsound
condition.”

5.         Amendment to Section 8(b)(ii). The clause “Office Thrift Supervision
(“OTS”) and the Federal Deposit Insurance Corporation (the “FDIC”)” in the first
sentence of Section 8(b)(ii) of the Employment Agreement, is hereby amended to
“DFI and the FDIC”:

IN WITNESS WHEREOF, this Amendment Agreement has been executed by Employer and
by Executive as of the date first above written.

EMPLOYER:

 

FIRST FOUNDATION BANK     FIRST FOUNDATION INC. By:    /S/ SCOTT KAVANAUGH    
By:    /S/ SCOTT KAVANAUGH

Name:  

 

  Scott Kavanaugh

   

Name:  

 

  Scott Kavanaugh

Title:

 

  Chief Executive Officer

   

Title:  

 

  Chief Executive Officer

 

FIRST FOUNDATION ADVISORS     By:   /S/ JOHN HAKOPIAN      

Name:  

 

  John Hakopian

     

Title:  

 

  President

     

EXECUTIVE

 

/S/ JOHN MICHEL       Name:   John M. Michel      

 

15



--------------------------------------------------------------------------------

SECOND AMENDMENT TO EMPLOYMENT AGREEMENT

This SECOND AMENDMENT TO EMPLOYMENT AGREEMENT (the “Second Amendment” or this
“Amendment”) is made as of August 31, 2013 (the “Effective Date”), by and
between between First Foundation Inc., a California corporation, First
Foundation Advisors (“FFA”), a California corporation, First Foundation Bank, a
California state chartered banking corporation (collectively the “Employer”),
and John M. Michel (“Executive”), with reference to the following:

RECITALS

WHEREAS, Employer and Executive are parties to that certain Employment Agreement
dated as of December 31, 2009 (the “Employment Agreement”); which amended and
restated a certain employment agreement made as of September 17, 2007; which was
subsequently amended on December 28, 2012; and

WHEREAS, FFB is a bank chartered by the Department of Business Oversight of the
State of California (the “DBO”) and conducts a banking business, FFA is engaged
in the business of providing investment management, wealth management and
advisory services primarily to high net worth individuals, and both FFB and FFA
are wholly-owned subsidiaries of First Foundation Inc. (“Parent”), which,
through its subsidiaries (collectively “Affiliates”), provides commercial
banking, investment management, wealth management, advisory services, trust
services and other financial services to the public.

WHEREAS, Employer and Executive desire to amend the Employment Agreement in the
manner and to the extent set forth hereinafter.

AGREEMENT

NOW, THEREFORE, for good and valuable consideration, the adequacy and receipt of
which is hereby acknowledged, and with the intent to be legally bound hereby,
Employer and Executive agree as follows:

6.          Amendment to Section 4. The second sentence of Section 4 of the
Employment Agreement, entitled “Term” is hereby amended to read in its entirety
as follows:

“The expiration date of the Term of the Agreement is hereby extended to
December 31, 2016.”

IN WITNESS WHEREOF, this Amendment Agreement has been executed by Employer and
by Executive as of the date first above written.

EMPLOYER:

 

FIRST FOUNDATION BANK     FIRST FOUNDATION INC. By:    /S/ SCOTT KAVANAUGH    
By:    /S/ SCOTT KAVANAUGH

Name:  

 

  Scott Kavanaugh

   

Name:  

 

  Scott Kavanaugh

Title:

 

  Chief Executive Officer

   

Title:

 

  Chief Executive Officer

 

 

16



--------------------------------------------------------------------------------

FIRST FOUNDATION ADVISORS     By:    /S/ JOHN HAKOPIAN      

Name: 

 

  John Hakopian

     

Title:

 

  President

     

EXECUTIVE

 

/S/ JOHN MICHEL       Name: John M. Michel      

 

17